ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20 — 3(g) and Rule 1:20-11 seeking the immediate temporary suspension of W. RANDOLPH KRAFT of *7MIDDLETOWN, who was admitted to the bar of this State in 1989;
And the Court having ordered respondent to show cause why he should not be temporarily suspended from practice;
And good cause appearing;
It is ORDERED that W. RANDOLPH KRAFT is temporarily suspended from the practice of law pending the conclusion of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that W. RANDOLPH KRAFT be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that W. RANDOLPH KRAFT comply with Rule 1:20-20 dealing with suspended attorneys.
Chief Justice PORITZ, C.J., Justice GARIBALDI, Justice COLEMAN, and Justice VERNIERO join in the Court’s Order. Justice O’HERN, Justice STEIN, and Justice LONG would deny the petition for temporary suspension on the condition that respondent present a plan for hands-on supervision of respondent’s active files together with supervision of respondent’s attorney trust account.